COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-118-CR


JOHN F. PRATHER                                                     APPELLANT

                                              V.

THE STATE OF TEXAS                                                       STATE

                                          ------------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      Appellant John F. Prather attempts to appeal from his conviction for theft.

The trial court’s certification states that this “is a plea-bargain case, and

[Prather] has NO right of appeal.” See T EX. R. A PP. P. 25.2(a)(2), (d). We

informed Prather’s appointed counsel by letter dated April 18, 2008, that the

appeal may be dismissed unless she or any party desiring to continue the appeal



      1
          … See T EX. R. A PP. P. 47.4.
filed a response by April 28, 2008, showing grounds for continuing the appeal.

No response has been filed. See T EX. R. A PP. P. 25.2(d), 44.3.

      Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those

matters that were raised by written motion filed and ruled on before trial or to

those cases where the appellant obtained the trial court’s permission to appeal.

See T EX. R. A PP. P. 25.2(a)(2)(A), (B).     According to the trial court’s

certification, neither of these circumstances apply because the certification

states that there is no right to appeal. Because the trial court’s certification

affirmatively shows that Prather has no right of appeal, we dismiss the appeal.

See T EX. R. A PP. P. 43.2(f); High v. State, 115 S.W .3d 581, 582 (Tex.

App.—Waco 2003, pet. ref’d).




                                           PER CURIAM

PANEL D: HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: May 8, 2008




                                       2